EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on  January 25, 2021 and the interview held on February 4, 2021 and February 10, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Zuschlag (Reg. No. 43,309) on February 10, 2021.
The application has been amended as follows: 
CLAIMS
	Cancel claim 1;
In claims 2-6, 8-11, 20-22 and 24, replace the phrases “claim 1” with the phrase - -claim 14- -;

In claims 7 and 13, replace the phrase “claim 1” with the phrase - -claim 15- -;
In claim 25 line 13, replace the phrase “the drive motor.” with - -drive motor; wherein the drive motor has a stator with an exciter coil arrangement and a rotor with a motor shaft, having a drive for driving the tool holder, wherein a fan propeller is connected in a torsionally-rigid manner or rotatably coupled to the motor shaft, wherein the motor shaft, on its longitudinal end regions, is rotatably supported by a drive bearing arranged in the area of the output and a motor bearing arranged at the other longitudinal end retion, so that it can rotate with respect to the stator; and wherein the exciter coil arrangement is arranged between the fan propeller and the output of the motor shaft and the fan propeller is designed to generate a cooling air flow for the drive motor flowing from the fan propeller to the output.- -;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 12, 2021